Citation Nr: 0321327	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
treatment received from March 7 to 9, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from June and July 2001 determinations of the VA Medical 
Center (VAMC) located in Manchester, New Hampshire.  In those 
determinations, the VAMC denied the veteran's request for 
payment of the cost of unauthorized medical treatment she 
received from March 7 to 9, 2001.


REMAND

As a preliminary matter, the Board notes that in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

Among other things, the VCAA requires that VA notify a 
claimant of the information and evidence necessary to 
substantiate a claim, including "which portion of any such 
information and evidence is to be provided by which party."  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A 
review of the record indicates that the veteran has not yet 
received the required notification.  

In addition, the Board notes that in the decision on appeal, 
the VAMC determined that the veteran was not entitled to 
payment by VA for the cost of unauthorized medical treatment 
under the provisions of 38 U.S.C.A. § 1728 (West 2002).  It 
is noted, however, that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may also be authorized under 38 U.S.C.A. § 
1725 (West 2002).  This provision was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177, 113 Stat. 1556 (1999).  VA has issued regulations 
implementing 38 U.S.C.A. § 1725.  38 C.F.R. § 17.1000 - 1008 
(2002).  These provisions must be considered by the VAMC.  

In view of the foregoing, this matter is remanded for the 
following action:  

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should specifically advise 
the veteran of the evidence necessary to 
substantiate her claim, as well as what 
portion of that evidence she is to 
provide and what evidence VA will attempt 
to obtain for her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  After conducting any additional 
necessary development, the VAMC should 
again review the veteran's claim of 
entitlement to payment or reimbursement 
for unauthorized medical expenses, with 
specific consideration given to the 
provisions of 38 U.S.C.A. §§ 1725 and 
1728, as well as corresponding 
implementing regulations..  If the 
benefit sought on appeal remains denied, 
the veteran and her representative, 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



